DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is amended. Claims 1-4 filed 4/20/22 are pending.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.	 
5.	Claims 1-4 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Rogers et al (2014/0372743) in view of Raleigh et al (2013/0132854).
Re Claim 1: Rogers discloses comprising:
a processor of a third party infrastructure wirelessly transmitting a third party operating system (OS) to the communication device, wherein the third party operating system is not pre-installed or pre-loaded on the communication device, wherein the communication device comprises a mobile phone executing instructions (see [0040] discloses processor 220, [0162] discloses a later installed application, therefore not pre-loaded or pre-installed, [0038] discloses plenty of third party OS like Apple or Google) comprising:
a bootloader program that supports a “lock” command and an “unlock” command (see [0171] discloses locking and bootloader); and
a cryptographic key in firmware (see [0032] discloses cryptographic keys, [0171] cryptography, [0234] cryptographic keys);
the third party OS comprising a privileged application that communicates with the processor and with the communication device (see [0064] discloses application with more privileges);
a security application that communicates with a control data block (see [0052] discloses security program 355);
the third party OS controlling the communication device, wherein controlling comprises selectively disabling and enabling the communication device, selectively disabling and enabling certain functions of the communication device (see [0056, 0068] disclose disabling and locking); 
executing the “lock” command (see [0055, 0057] disclose locking);
disabling the “unlock” command by preventing the bootloader program from executing an “unlock” command call (see [0074] discloses disabling some or all device features therefore bricking the device, [0116] disabling certain features of device, [0239] disable keys or boot or soft swipe);
preventing a user from tampering with control software of the communication device (see [0062] discloses prevents unauthorized access, [0072] prevents users from installing unauthorized applications);
preventing the user from altering or overwriting the third party OS (see [0072] prevents users from corrupting, modifying, or deleting or installing unauthorized applications or system files).
However, Rogers fails to disclose management of payment for use of the device. Meanwhile, Raleigh discloses:
management of payment for use of the device (see [0193] summarizes account payment means);
From the teaching of Raleigh, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Rogers’s communication device (mobile phone) with Raleigh’s disclosure of management of payment for use of the device “… for the purposes of providing the user with service options and/or service payment options… (see Raleigh [0501]).”
Re Claim 2: Rogers discloses wherein controlling the communication device further comprises altering binary code of the bootloader program of the communication device to prevent the bootloader program from receiving new software packages (see [0065] discloses a string or code altered on a root phone). 
Re Claim 3: Rogers discloses wherein controlling the communication device further comprises altering a cryptographic key in firmware such that the cryptographic key in firmware no longer matches a cryptographic key of the third party OS (see [0032] discloses cryptographic keys, [0171] cryptography, [0234] cryptographic keys).
Re Claim 4: Rogers discloses a privileged application (see [0064] discloses application with more privileges). However, Rogers fails to disclose the financial credit. Meanwhile, Raleigh discloses wherein the privileged application and the security application enable the user to apply for financial credit while using control of the communication device as collateral (see [0689] disclose extending credit to a user). From the teaching of Raleigh, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Rogers’s invention with Raleigh’s disclosure of credit in for collaboration between the applications.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-4 filed 4/20/22 have been considered but are not found to be convincing. The applicant argues that the new amendment is not disclosed: “wherein the third party operating system is not pre-installed or pre-loaded on the communication device.” However, in Rogers, in [0162], it discloses a later installed application, therefore it is not pre-loaded or pre-installed. Also in [0038] of Rogers it discloses multiple third party OS such as Apple or Samsung. 
	Regarding Raleigh, it is now only relied upon to teach the management of payment for the use of device and a new motivation statement is provided above to modify Rogers’s invention with Raleigh’s disclosure of payment management.
Regarding claim 2, Rogers discloses a string that can be altered in [0065] which is analogous to altering binary code. Regarding claim 3, Rogers discloses removing cryptographic keys, which is a way of altering a cryptographic key. Then in [0234], Rogers discloses removing/destroying/overwriting the cryptographic keys, again another way of altering them. Regarding claim 4, in [0690] of Rogers it discloses extending the credit to a user which is analogous to applying for financial credit.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhou (The security and privacy of mobile platforms in a rapidly evolving world, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687 

/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        8/8/2022